


Exhibit 10.4

 

SECOND AMENDMENT TO THE

WATTS WATER TECHNOLOGIES, INC. PENSION PLAN

 

WHEREAS, Watts Water Technologies, Inc., formerly known as Watts
Industries, Inc. (the “Sponsoring Employer”), established the Watts Water
Technologies, Inc. Pension Plan (the “Plan”), formerly known as the Watts
Industries, Inc. Pension Plan, effective January 1, 1985 for the benefit of
Eligible Employees; and

 

WHEREAS, the Sponsoring Employer has amended and restated the Plan from time to
time, most recently effective January 1, 2006; and

 

WHEREAS, the Sponsoring Employer reserves the right to amend the Plan pursuant
to Section 13.01 of the Plan; and

 

WHEREAS, the Sponsoring Employer desires to amend the Plan effective January 1,
2009 to provide for the inclusion of eligible employees of Topway Global, Inc.

 

NOW THEREFORE, in consideration of the foregoing, the Plan is hereby amended as
set forth herein effective January 1, 2009, except where noted.

 

1.                                      Effective January 1, 2009, Section 1.15
of the Plan shall be amended to add the following sentence to the end thereof:

 

“Effective January 1, 2009, the term ‘Employer’ includes Topway Global, Inc.”

 

2.                                      Effective January 1, 2009,
Section 3.01(b) of the Plan shall be amended to add a new subsection (xxvii) as
follows:

 

“(xxvii)  Effective January 1, 2009, a salaried employee of Topway Global, Inc.
(‘Topway’), who became an Employee as a result of Topway’s acquisition by the
Sponsoring Employer (the ‘Topway Acquisition’) shall become an Eligible Employee
under this Plan and shall become a Participant in the Plan as of the later of
January 1, 2009 or the date the Eligible Employee meets the requirements of
Section 3.01(a).  Such Eligible Employee’s service with Topway prior to
acquisition by the Sponsoring Employer shall be taken into account for
eligibility and vesting.  However, such Eligible Employee’s Benefit Service
shall be taken into account only with regard to service with the Employer
commencing January 1, 2009.”

 

--------------------------------------------------------------------------------


 

3.                                      Effective January 1, 2009, Section 1.13
of Part A of the Plan shall be amended to add the following sentence to the end
thereof:

 

“Effective January 1, 2009, the term ‘Employer’ includes Topway Global, Inc.”

 

4.                                      Effective January 1, 2009,
Section 3.01(b) of Part A of the Plan shall be amended to add a new subsection
(xxii) as follows:

 

“(xxii)   Effective January 1, 2009, an hourly employee of Topway Global, Inc.
(‘Topway’) who became an Employee as a result of Topway’s acquisition by the
Sponsoring Employer (the ‘Topway Acquisition’) shall become an Eligible Employee
under this Plan and shall become a Participant in the Plan as of the later of
January 1, 2009 or the date the Eligible Employee meets the requirements of
Section 3.01(a).  Such Eligible Employee’s service with Topway prior to
acquisition by the Sponsoring Employer shall be taken into account for
eligibility and vesting.  However, such Eligible Employee’s Benefit Service
shall be taken into account only with regard to service with the Employer
commencing January 1, 2009.”

 

5.                                      Except as otherwise provided herein, the
Plan shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Sponsoring Employer has caused this amendment to be
executed by its duly authorized representative and its seal affixed hereto on
this 19th day of December, 2008.

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

By:

/s/ William C. McCartney

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO THE

WATTS WATER TECHNOLOGIES, INC. PENSION PLAN

 

WHEREAS, Watts Water Technologies, Inc., formerly known as Watts
Industries, Inc. (the “Sponsoring Employer”), established the Watts Water
Technologies, Inc. Pension Plan (the “Plan”), formerly known as the Watts
Industries, Inc. Pension Plan, effective January 1, 1985 for the benefit of
Eligible Employees; and

 

WHEREAS, the Sponsoring Employer has amended and restated the Plan from time to
time, most recently effective January 1, 2006; and

 

WHEREAS, the Sponsoring Employer reserves the right to amend the Plan pursuant
to Section 13.01 of the Plan; and

 

WHEREAS, the Sponsoring Employer desires to amend the Plan to clarify the
definition of spouse and to comply with final regulations under Section 415 of
the Internal Revenue Code and with certain provisions of the Pension Protection
Act of 2006 (“PPA”); and

 

NOW, THEREFORE, the Plan is hereby amended, effective as specified below. This
amendment and the First Amendment are intended to bring the Plan into good-faith
compliance with PPA, and the PPA provisions of this amendment and the First
Amendment shall be so construed:

 

1.                          The following new Section 1.33A, ‘Spouse’, is added
effective January 1, 2009, as follows:

 

“1.33A       ‘Spouse’ means a person of the opposite sex who is legally married
to the Participant in accordance with the laws of the state or jurisdiction in
which the Participant is domiciled. Spouse shall also include a former Spouse to
the extent provided under a Qualified Domestic Relations Order as described in
Section 414(p) of the Code.”

 

2.                          Section 5.02.3, ‘Information Furnished to
Participant’, is hereby amended effective January 1, 2007 by replacing
paragraphs (f) and (g) with the following paragraphs (f) and (g) and adding a
paragraph (h) as follows:

 

“(f)                 The relative values of the optional forms of payment
available under the Plan;

 

(g)                      A description of how much larger benefits will be and
the availability of other optional forms of payment, if applicable, if the
commencement of distributions is deferred; and

 

--------------------------------------------------------------------------------


 

(h)                     Such other information as may be required under
applicable regulations.”

 

3.                          Section 5.04, ‘Maximum Retirement Benefits’, is
hereby amended effective January 1, 2008 to read as follows:

 

“5.04                MAXIMUM RETIREMENT BENEFITS

 

(a)                     In no event shall the annual benefit distributed or
payable to any Participant exceed the Section 415 limit described in paragraph
(b).  To the extent necessary to comply with Section 411(b) of the Code, if the
benefit the Participant would otherwise accrue in a Limitation Year would
produce an annual benefit in excess of the Section 415 limit described in
paragraph (b), the benefit will be limited (or the rate of accrual reduced) to a
benefit that does not exceed such limit.  This Section 5.04 is intended to
comply with Section 415(b) of the Code, the terms of which are hereby
incorporated by reference, and this Section shall be so construed.

 

(b)                     The Section 415 limit is lesser of (i) and (ii) below:

 

(i)                         the dollar limitation set forth in
Section 415(b)(1)(A) of the Code, or

 

(ii)                      100% of the Participant’s average annual Section 415
Compensation (as defined in paragraph (d)) for the three consecutive calendar
years (or, if his period of employment is less than three years, for his entire
period of employment) during which he or she received the greatest aggregate
Section 415 Compensation.

 

(c)                      In no event shall the limitations in paragraph (b) be
less than $10,000 if the Participant has not at any time participated in a
defined contribution plan maintained by the Employer or an Affiliated Employer.

 

(d)                     The term “Section 415 Compensation” means wages,
salaries, and fees for professional services and other amounts received from the
Employer and all Affiliated Employers during the Limitation Year (without regard
to whether or not an amount is paid in cash) for personal services actually
rendered in the course of employment with the Employer, including, but not
limited to, overtime pay, tips, bonuses, commissions to paid salesmen,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, fringe benefits, reimbursements, and expense allowances,
and including amounts which receive special tax benefits, including amounts
contributed by

 

--------------------------------------------------------------------------------


 

the Employer or Affiliated Employer on behalf of the Employee pursuant to a
salary reduction agreement under any plan described in Section 125, 132(f)(4),
401(k), 403(b) or 457(b) of the Code, but excluding amounts to any other plan of
deferred compensation, and which are not includable in the Employee’s gross
income for the taxable year in which contributed, or any distributions from a
plan of deferred compensation, except as allowed by law.  Subject to paragraph
(n), Section 415 Compensation for a Limitation Year is the Section 415
Compensation actually paid or made available during such Limitation Year.  Back
pay, within the meaning of Treas. Reg. Section 1.415(c)-2(g)(8), shall be
treated as Section 415 Compensation for the Limitation Year to which the back
pay relates to the extent the back pay represents wages and compensation that
would otherwise be included under this definition. Section 415 Compensation for
any Limitation Year shall not exceed the limitation under Code
Section 401(a)(17) that is in effect for the calendar year in which such
Limitation Year begins.

 

(e)                      The dollar limitation described in paragraph
(b)(i) above shall be increased by the cost of living adjustment factor
prescribed by the Secretary of the Treasury under Section 415(d) of the Code. 
Such adjustment factor shall be applied to all Participants, including
Participants and Beneficiaries receiving benefits from the Plan and to such
items as the Secretary shall prescribe.

 

(f)                       If the benefit payable to a Participant commences
prior to age 62, the dollar limitation specified under paragraph (b)(i) above as
adjusted by paragraph (e) shall be the lesser of: (A) the dollar limitation
specified under paragraph (b)(i) above as adjusted by paragraph (e) multiplied
by the ratio of the annual amount of the straight life annuity commencing at his
benefit commencement date, over the annual amount of the straight life annuity
commencing at age 62 (both determined without regard to the Code Section 415
limits), or (B) such limit, after the application of an actuarial equivalent
reduction from age 62 to his age as of his benefit commencement date, using a 5
percent interest rate assumption and the applicable mortality table as defined
in Code Section 417(e)(3)(B) and as prescribed by Revenue Ruling 2007-67 and by
subsequent guidance issued by the Commissioner of the Internal Revenue Service
effective for the benefit commencement date.  No adjustment shall be made to
reflect the probability of a Participant’s death after the benefit commencement
date and before age 62.

 

(g)                      If the benefit payable to a Participant commences after
age 65, the dollar limitation specified under paragraph (b)(i) above as adjusted
by paragraph (e) shall be the lesser of:

 

--------------------------------------------------------------------------------


 

(A) the dollar limitation specified under paragraph (b)(i) above as adjusted by
paragraph (e) multiplied by the ratio of the annual amount of the immediately
commencing straight life annuity payable to the Participant (ignoring accruals
after age 65) using the actuarial adjustments in Section 1.02(a) over the annual
amount of the straight life annuity that would have been payable at age 65, or
(B) the dollar limitation specified under paragraph (b)(i) above as adjusted by
paragraph (e) actuarially increased using a 5 percent interest rate assumption
and the applicable mortality table as defined in Code Section 417(e)(3)(B) and
as prescribed by Revenue Ruling 2007-67 and by subsequent guidance issued by the
Commissioner of the Internal Revenue Service effective for the benefit
commencement date.  The probability of the Participant dying after age 65 and
before the age at which the payment of benefit would commence shall not be taken
into account in increasing the dollar limitation under this paragraph (g).

 

(h)                     The annual benefit is a retirement benefit under the
Plan which is payable annually in the form of a single life annuity.  If the
benefit payable to a Participant is not in the normal form of payment nor in the
form of a qualified joint and survivor annuity, and it is not payable in a form
to which Section 417(e)(3) of the Code applies, then the maximum annual amount
determined under paragraph (b) above shall be adjusted such that it is the
greater of:

 

(i)                         the actuarial equivalent straight life annuity
commencing at the same benefit commencement date as the form of benefit payable
to the Participant using the Plan’s factors for determining Actuarial
Equivalence, and

 

(ii)                      the actuarial equivalent straight life annuity
commencing at the same benefit commencement date as the form of benefit payable
to the Participant using an interest rate of 5% and the applicable mortality
table as defined in Code Section 417(e)(3)(B) and as prescribed by Revenue
Ruling 2007-67 and by subsequent guidance issued by the Commissioner of the
Internal Revenue Service for that benefit commencement date.

 

(i)                         If the benefit is payable in a form to which Code
Section 417(e)(3) applies, the actuarially equivalent straight life annuity
benefit shall be the greatest of:

 

(i)                         The annual amount of the straight life annuity
commencing at the benefit commencement date that has the same actuarial present
value as the particular

 

--------------------------------------------------------------------------------


 

form of benefit payable, computed using the Plan’s factors for determining
Actuarial Equivalence;

 

(ii)                      The annual amount of the straight life annuity
commencing at the benefit commencement date that has the same actuarial present
value as the particular form of benefit payable, computed using a 5.5% interest
assumption and the applicable mortality table for the distribution under Treas.
Reg. Section 1.417(e)-1(d)(2); or

 

(iii)                   The annual amount of the straight life annuity
commencing at the benefit commencement date that has the same actuarial present
value as the particular form of benefit payable (computed using the applicable
interest rate for the distribution under Treas. Reg.
Section 1.417(e)-1(d)(3) and the applicable mortality table for the distribution
under Treas. Reg. Section 1.417(e)-1(d)(2)), divided by 1.05.

 

Notwithstanding the foregoing, for a benefit that has a benefit commencement
date in 2004 or 2005, the actuarially equivalent straight life annuity benefit
shall be the greater of

 

(iv)                  The annual amount of the straight life annuity commencing
at the benefit commencement date that has the same actuarial present value as
the particular form of benefit payable, computed using the Plan’s Actuarial
Equivalence factors; or

 

(v)                     The annual amount of the straight life annuity
commencing at the benefit commencement date that has the same actuarial present
value as the particular form of benefit payable, computed using a 5.5% interest
assumption and the applicable mortality table for the distribution under Treas.
Reg. Section 1.417(e)-1(d)(2).

 

Benefits with a benefit commencement date in 2004 shall be calculated in
accordance with the requirements of Notice 2004-78, the terms of which are
hereby incorporated by reference.

 

(j)                        If the Participant has completed less than 10 years
of Plan participation, the dollar limitation determined under paragraph
(b)(i) above shall be adjusted by multiplying such

 

--------------------------------------------------------------------------------


 

amount by a fraction, the numerator of which is the Participant’s number of
years of Plan participation (or parts thereof) and the denominator of which is
10.

 

(k)                     If the Participant has completed less than 10 years of
Service, the maximum amount determined under Section paragraph (b)(ii) and
(c) (without regard to paragraph (b)(i) above) shall be adjusted by multiplying
such amount by a fraction, the numerator of which is the Participant’s number of
years of Service (or parts thereof) and the denominator of which is 10.

 

(l)                         In no event shall the provisions of paragraph (j) or
paragraph (k) above reduce the limitations in paragraph (b) to an amount less
than one-tenth of such limitations, determined without regard to the provisions
of paragraph (j) and paragraph (k).

 

(m)                 If a Participant is, or has ever been, covered under more
than one defined benefit plan maintained by the Employer or an Affiliated
Employer, the sum of the Participant’s annual benefits from all such plans may
not exceed the maximum permissible amount.

 

(n)                     (i)                         Section 415 Compensation for
a Limitation Year shall include amounts earned but not paid during the
Limitation Year solely because of the timing of pay periods and pay dates,
provided the amounts are paid during the first few weeks of the next Limitation
Year, the amounts are included on a uniform and consistent basis with respect to
all similarly situated employees, and no compensation is included in more than
one Limitation Year.

 

(ii)                      Section 415 Compensation for a Limitation Year shall
include compensation paid by the later of 2½ months after an Employee’s
severance from employment with the Employer maintaining the Plan or the end of
the Limitation Year that includes the date of the Employee’s severance from
employment with the Employer maintaining the Plan, if:

 

(A)                   the payment is regular compensation for services during
the Employee’s regular working hours, or compensation for services outside the
Employee’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments, and, absent a severance from
employment, the payments would have been paid to the Employee while the Employee
continued in employment with the Employer;

 

--------------------------------------------------------------------------------


 

(B)                   the payment is for unused accrued bona fide sick, vacation
or other leave that the Employee would have been able to use if employment had
continued; or

 

(C)                   the payment is received by the Employee pursuant to a
nonqualified unfunded deferred compensation plan and would have been paid at the
same time if employment had continued, but only to the extent includible in
gross income.

 

Any payments not described above shall not be considered Section 415
Compensation if paid after severance from employment, even if they are paid by
the later of 2½ months after the date of severance from employment or the end of
the Limitation Year that includes the date of severance from employment, except
payments to an individual who does not currently perform services for the
employer by reason of qualified military service (within the meaning of
Section 414(u)(1) of the Code) to the extent these payments do not exceed the
amounts the individual would have received if the individual had continued to
perform services for the employer rather than entering qualified military
service.”

 

4.                          Section 12.09, ‘Direct Rollover Distributions’, is
hereby amended effective January 1, 2008 to read as follows:

 

“12.09                      DIRECT ROLLOVER DISTRIBUTIONS

 

(a)                     Direct Rollovers.  Notwithstanding any provision of the
Plan to the contrary that would otherwise limit a Distributee’s election under
this Section, a Distributee may elect, at the time and in the manner prescribed
by the Plan Administrator, to have any portion of an Eligible Rollover
Distribution that is equal to at least $500 paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover.  If an
Eligible Rollover Distribution is less than $500, a Distributee may not make the
election described in the preceding sentence to rollover a portion of the
Eligible Rollover Distribution.

 

(b)                     Definitions.

 

--------------------------------------------------------------------------------


 

(i)                         Eligible Rollover Distribution.  An Eligible
Rollover Distribution is any distribution of all or any portion of the balance
to the credit of the Distributee, except that an Eligible Rollover Distribution
does not include:  (i) any distribution that is one of a series of substantially
equal periodic payments (not less frequently than annually made for the life (or
life expectancy) of the Distributee or the joint lives (or joint life
expectances) of the Distributee and the Distributee’s designated beneficiary, or
for a specified period of ten (10) years or more; (ii) any distribution to the
extent such distribution is required under Section 401(a)(9) of the Code;
(iii) the portion of any distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities), and (iv) any other distribution(s) that is
reasonably expected to total less than $200 during the year.  A portion of a
distribution shall not fail to be an Eligible Rollover Distribution merely
because the portion consists of after-tax employee contributions which are not
includible in gross income.  However, such portion may be transferred only to
(i) an individual retirement account or annuity described in Section 408(a) or
(b) of the Code; (ii) for taxable years beginning after December 31, 2001 and
before January 1, 2007, to a qualified trust which is part of a defined
contribution plan that agrees to separately account for amounts so transferred,
including separately accounting for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not so
includible; or (iii) for taxable years beginning after December 31, 2006, to a
qualified trust or to an annuity contract described in Section 403(b) of the
Code, if such trust or contract provides for separate accounting for the portion
of such distribution which is includible in gross income and the portion of such
distribution which is not so includible.

 

(ii)                      Eligible Retirement Plan.  An Eligible Retirement Plan
is an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this Plan, an individual retirement
account described in Section 408(a) of the Code, an individual retirement
annuity described in Section 408(b) of the Code, an annuity plan described in
Section 403(a) of the Code, an annuity contract described in Section 403(b) of
the Code, a qualified defined contribution plan described in Section 401(a) of
the Code, that accepts the Distributee’s Eligible Rollover Distribution, or,
effective January 1, 2008, an individual retirement account described in
Section 408A of the Code.

 

--------------------------------------------------------------------------------

 

(iii)                   Distributee.  A Distributee includes a Participant, a
Participant’s surviving spouse, and the Participant’s spouse or former spouse
who is the alternate payee under a qualified domestic relations order, as
defined in Section 414(p) of the Code.  Effective January 1, 2010, a Distributee
also includes the Participant’s nonspouse designated Beneficiary under the
Plan.  In the case of a nonspouse beneficiary, the direct rollover may be made
only to an individual retirement account or annuity described in Section 408(a),
Section 408(b), or Section 408A of the Code (“IRA”) that is established on
behalf of the designated Beneficiary and that will be treated as an inherited
IRA pursuant to the provisions of Section 402(c)(11) of the Code.  Also, in this
case, the determination of any required minimum distribution under Section
401(a)(9) of the Code that is ineligible for rollover shall be made in
accordance with Notice 2007-7, Q&A 17 and 18, 2007-5 I.R.B. 395.

 

(iv)                  Direct Rollover.  A Direct Rollover is a payment by the
Plan to the Eligible Retirement Plan specified by the Distributee.

 

Direct rollovers shall be accomplished in accordance with procedures established
by the Committee, including procedures for affirmatively waiving the minimum
notice period described in Income Tax Regulation 1.402(c)-2.

 

The procedures established by the Committee shall be made in accordance with the
rules set forth in Income Tax Regulation 1.401(a)(31)-1.

 

If the benefit payable to a Distributee constitutes an Eligible Rollover
Distribution, the Committee shall furnish a notice, including an explanation of:

 

(a)                     the rules under which a distribution may be made in a
direct rollover to an Eligible Retirement Plan;

 

(b)                     the tax withholding rules for direct rollovers and for
the 60-day rollover option;

 

(c)                      the effect of a direct rollover election on subsequent
periodic payments, if any; and

 

(d)                     the requirements for favorable tax treatment in
accordance with applicable law.”

 

--------------------------------------------------------------------------------


 

5.                          A new Section 12.10, ‘Funding-Related Benefit
Restrictions’, is hereby added effective January 1, 2008 as follows:

 

“12.10        FUNDING-RELATED BENEFIT RESTRICTIONS

 

Notwithstanding any other provision of the Plan to the contrary, effective for
Plan Years commencing on and after January 1, 2008, the Plan shall be subject to
the funding-related restrictions of Section 436 of the Code, the terms of which
are hereby incorporated by reference.”

 

6.                          Part A is hereby amended effective January 1, 2009
by adding the following new Section 1.26A, ‘Spouse’, as follows:

 

“1.26A       ‘Spouse’ means a person of the opposite sex who is legally married
to the Participant in accordance with the laws of the state or jurisdiction in
which the Participant is domiciled. Spouse shall also include a former Spouse to
the extent provided under a Qualified Domestic Relations Order as described in
Section 414(p) of the Code.”

 

7.                          Part A, Section 5.02.3, ‘Information Furnished to
Participant’, is hereby amended effective January 1, 2007 by replacing
sub-paragraphs (f) and (g) with the following sub-paragraphs (f) and (g) and
adding a sub-paragraph (h) as follows:

 

“(f)                 The relative values of the optional forms of payment
available under the Plan;

 

(g)                      A description of how much larger benefits will be and
the availability of other optional forms of payment, if applicable, if the
commencement of distributions is deferred; and

 

(h)                     Such other information as may be required under
applicable regulations.”

 

8.                          Part A, Section 5.04, ‘Maximum Annual Benefit’, is
hereby amended effective January 1, 2008 to read as follows:

 

“5.04                MAXIMUM ANNUAL BENEFIT

 

(a)                     In no event shall the annual benefit distributed or
payable to any Participant exceed the Section 415 limit described in paragraph
(b).  To the extent necessary to comply with Section 411(b) of the Code, if the
benefit the Participant would otherwise accrue in a Limitation Year would
produce an annual benefit in excess of the Section 415 limit

 

--------------------------------------------------------------------------------


 

described in paragraph (b), the benefit will be limited (or the rate of accrual
reduced) to a benefit that does not exceed such limit.  This Section 5.04 is
intended to comply with Section 415(b) of the Code, the terms of which are
hereby incorporated by reference, and this Section shall be so construed.

 

(b)                     The Section 415 limit is lesser of (i) and (ii) below:

 

(i)                         the dollar limitation set forth in
Section 415(b)(1)(A) of the Code, or

 

(ii)                      100% of the Participant’s average annual Section 415
Compensation (as defined in paragraph (d)) for the three consecutive calendar
years (or, if his period of employment is less than three years, for his entire
period of employment) during which he or she received the greatest aggregate
Section 415 Compensation.

 

(c)                      In no event shall the limitations in paragraph (b) be
less than $10,000 if the Participant has not at any time participated in a
defined contribution plan maintained by the Employer or an Affiliated Employer.

 

(d)                     The term “Section 415 Compensation” means wages,
salaries, and fees for professional services and other amounts received from the
Employer and all Affiliated Employers during the Limitation Year (without regard
to whether or not an amount is paid in cash) for personal services actually
rendered in the course of employment with the Employer, including, but not
limited to, overtime pay, tips, bonuses, commissions to paid salesmen,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, fringe benefits, reimbursements, and expense allowances,
and including amounts which receive special tax benefits, including amounts
contributed by the Employer or Affiliated Employer on behalf of the Employee
pursuant to a salary reduction agreement under any plan described in
Section 125, 132(f)(4), 401(k), 403(b) or 457(b) of the Code, but excluding
amounts to any other plan of deferred compensation, and which are not includable
in the Employee’s gross income for the taxable year in which contributed, or any
distributions from a plan of deferred compensation, except as allowed by law. 
Subject to paragraph (n), Section 415 Compensation for a Limitation Year is the
Section 415 Compensation actually paid or made available during such Limitation
Year.  Back pay, within the meaning of Treas. Reg. Section 1.415(c)-2(g)(8),
shall be treated as Section 415 Compensation for the Limitation Year to which
the back pay relates to the extent the back pay represents wages and
compensation that would otherwise be included under this definition. Section

 

--------------------------------------------------------------------------------


 

415 Compensation for any Limitation Year shall not exceed the limitation under
Code Section 401(a)(17) that is in effect for the calendar year in which such
Limitation Year begins.

 

(e)                      The dollar limitation described in paragraph
(b)(i) above shall be increased by the cost of living adjustment factor
prescribed by the Secretary of the Treasury under Section 415(d) of the Code. 
Such adjustment factor shall be applied to all Participants, including
Participants and Beneficiaries receiving benefits from the Plan and to such
items as the Secretary shall prescribe.

 

(f)                       If the benefit payable to a Participant commences
prior to age 62, the dollar limitation specified under paragraph (b)(i) above as
adjusted by paragraph (e) shall be the lesser of: (A) the dollar limitation
specified under paragraph (b)(i) above as adjusted by paragraph (e) multiplied
by the ratio of the annual amount of the straight life annuity commencing at his
Benefit Commencement Date, over the annual amount of the straight life annuity
commencing at age 62 (both determined without regard to the Code Section 415
limits), or (B) such limit, after the application of an actuarial equivalent
reduction from age 62 to his age as of his Benefit Commencement Date, using a 5
percent interest rate assumption and the applicable mortality table as defined
in Code Section 417(e)(3)(B) and as prescribed by Revenue Ruling 2007-67 and by
subsequent guidance issued by the Commissioner of the Internal Revenue Service
effective for the Benefit Commencement Date.  No adjustment shall be made to
reflect the probability of a Participant’s death after the Benefit Commencement
Date and before age 62.

 

(g)                      If the benefit payable to a Participant commences after
age 65, the dollar limitation specified under paragraph (b)(i) above as adjusted
by paragraph (e) shall be the lesser of: (A) the dollar limitation specified
under paragraph (b)(i) above as adjusted by paragraph (e) multiplied by the
ratio of the annual amount of the immediately commencing straight life annuity
payable to the Participant (ignoring accruals after age 65) using the actuarial
adjustments in Section 1.01(a) over the annual amount of the straight life
annuity that would have been payable at age 65, or (B) the dollar limitation
specified under paragraph (b)(i) above as adjusted by paragraph (e) actuarially
increased using a 5 percent interest rate assumption and the applicable
mortality table as defined in Code Section 417(e)(3)(B) and as prescribed by
Revenue Ruling 2007-67 and by subsequent guidance issued by the Commissioner of
the Internal Revenue Service effective for the Benefit Commencement Date.  The
probability of the Participant dying after age 65 and

 

--------------------------------------------------------------------------------


 

before the age at which the payment of benefit would commence shall not be taken
into account in increasing the dollar limitation under this paragraph (g).

 

(h)                     The annual benefit is a retirement benefit under the
Plan which is payable annually in the form of a single life annuity.  If the
benefit payable to a Participant is not in the normal form of payment nor in the
form of a qualified joint and survivor annuity, and it is not payable in a form
to which Section 417(e)(3) of the Code applies, then the maximum annual amount
determined under paragraph (b) above shall be adjusted such that it is the
greater of:

 

(i)                         the actuarial equivalent straight life annuity
commencing at the same Benefit Commencement Date as the form of benefit payable
to the Participant using the Plan’s factors for determining Actuarial
Equivalence, and

 

(ii)                      the actuarial equivalent straight life annuity
commencing at the same Benefit Commencement Date as the form of benefit payable
to the Participant using an interest rate of 5% and the applicable mortality
table as defined in Code Section 417(e)(3)(B) and as prescribed by Revenue
Ruling 2007-67 and by subsequent guidance issued by the Commissioner of the
Internal Revenue Service for that Benefit Commencement Date.

 

(i)                         If the benefit is payable in a form to which Code
Section 417(e)(3) applies, the actuarially equivalent straight life annuity
benefit shall be the greatest of:

 

(i)                         The annual amount of the straight life annuity
commencing at the Benefit Commencement Date that has the same actuarial present
value as the particular form of benefit payable, computed using the Plan’s
factors for determining Actuarial Equivalence;

 

(ii)                      The annual amount of the straight life annuity
commencing at the Benefit Commencement Date that has the same actuarial present
value as the particular form of benefit payable, computed using a 5.5% interest
assumption and the applicable mortality table for the distribution under Treas.
Reg. Section 1.417(e)-1(d)(2); or

 

(iii)                   The annual amount of the straight life annuity
commencing at the Benefit Commencement Date that has the same actuarial present
value as the particular

 

--------------------------------------------------------------------------------


 

form of benefit payable (computed using the applicable interest rate for the
distribution under Treas. Reg. Section 1.417(e)-1(d)(3) and the applicable
mortality table for the distribution under Treas. Reg. Section
1.417(e)-1(d)(2)), divided by 1.05.

 

Notwithstanding the foregoing, for a benefit that has a Benefit Commencement
Date in 2004 or 2005, the actuarially equivalent straight life annuity benefit
shall be the greater of

 

(iv)                  The annual amount of the straight life annuity commencing
at the Benefit Commencement Date that has the same actuarial present value as
the particular form of benefit payable, computed using the Plan’s Actuarial
Equivalence factors; or

 

(v)                     The annual amount of the straight life annuity
commencing at the Benefit Commencement Date that has the same actuarial present
value as the particular form of benefit payable, computed using a 5.5% interest
assumption and the applicable mortality table for the distribution under Treas.
Reg. Section 1.417(e)-1(d)(2).

 

Benefits with a Benefit Commencement Date in 2004 shall be calculated in
accordance with the requirements of Notice 2004-78, the terms of which are
hereby incorporated by reference.

 

(j)                        If the Participant has completed less than 10 years
of Plan participation, the dollar limitation determined under paragraph
(b)(i) above shall be adjusted by multiplying such amount by a fraction, the
numerator of which is the Participant’s number of years of Plan participation
(or parts thereof) and the denominator of which is 10.

 

(k)                     If the Participant has completed less than 10 years of
Service, the maximum amount determined under Section paragraph (b)(ii) and
(c) (without regard to paragraph (b)(i) above) shall be adjusted by multiplying
such amount by a fraction, the numerator of which is the Participant’s number of
years of Service (or parts thereof) and the denominator of which is 10.

 

--------------------------------------------------------------------------------


 

(l)                         In no event shall the provisions of paragraph (j) or
paragraph (k) above reduce the limitations in paragraph (b) to an amount less
than one-tenth of such limitations, determined without regard to the provisions
of paragraph (j) and paragraph (k).

 

(m)                 If a Participant is, or has ever been, covered under more
than one defined benefit plan maintained by the Employer or an Affiliated
Employer, the sum of the Participant’s annual benefits from all such plans may
not exceed the maximum permissible amount.

 

(n)                     (i)                         Section 415 Compensation for
a Limitation Year shall include amounts earned but not paid during the
Limitation Year solely because of the timing of pay periods and pay dates,
provided the amounts are paid during the first few weeks of the next Limitation
Year, the amounts are included on a uniform and consistent basis with respect to
all similarly situated employees, and no compensation is included in more than
one Limitation Year.

 

(ii)                      Section 415 Compensation for a Limitation Year shall
include compensation paid by the later of 2½ months after an Employee’s
severance from employment with the Employer maintaining the Plan or the end of
the Limitation Year that includes the date of the Employee’s severance from
employment with the Employer maintaining the Plan, if:

 

(A)                   the payment is regular compensation for services during
the Employee’s regular working hours, or compensation for services outside the
Employee’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments, and, absent a severance from
employment, the payments would have been paid to the Employee while the Employee
continued in employment with the Employer;

 

(B)                   the payment is for unused accrued bona fide sick, vacation
or other leave that the Employee would have been able to use if employment had
continued; or

 

(C)                   the payment is received by the Employee pursuant to a
nonqualified unfunded deferred compensation plan and would have been paid at the
same time if employment had continued, but only to the extent includible in
gross income.

 

--------------------------------------------------------------------------------


 

Any payments not described above shall not be considered Section 415
Compensation if paid after severance from employment, even if they are paid by
the later of 2½ months after the date of severance from employment or the end of
the Limitation Year that includes the date of severance from employment, except
payments to an individual who does not currently perform services for the
employer by reason of qualified military service (within the meaning of
Section 414(u)(1) of the Code) to the extent these payments do not exceed the
amounts the individual would have received if the individual had continued to
perform services for the employer rather than entering qualified military
service.”

 

9.                          Part A, Section 12.10, ‘Direct Rollover
Distributions’, is hereby amended effective January 1, 2008 to read as follows:

 

“12.10                                  DIRECT ROLLOVER DISTRIBUTIONS

 

(a)                     Direct Rollovers.  Notwithstanding any provision of the
Plan to the contrary that would otherwise limit a Distributee’s election under
this Section, a Distributee may elect, at the time and in the manner prescribed
by the Plan Administrator, to have any portion of an Eligible Rollover
Distribution that is equal to at least $500 paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover.  If an
Eligible Rollover Distribution is less than $500, a Distributee may not make the
election described in the preceding sentence to rollover a portion of the
Eligible Rollover Distribution.

 

(b)                     Definitions.

 

(i)                         Eligible Rollover Distribution.  An Eligible
Rollover Distribution is any distribution of all or any portion of the balance
to the credit of the Distributee, except that an Eligible Rollover Distribution
does not include:  (i) any distribution that is one of a series of substantially
equal periodic payments (not less frequently than annually made for the life (or
life expectancy) of the Distributee or the joint lives (or joint life
expectances) of the Distributee and the Distributee’s designated beneficiary, or
for a specified period of ten (10) years or more; (ii) any distribution to the
extent such distribution is required under Section 401(a)(9) of the Code;
(iii) the portion of any distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to

 

--------------------------------------------------------------------------------


 

employer securities), and (iv) any other distribution(s) that is reasonably
expected to total less than $200 during the year.  A portion of a distribution
shall not fail to be an Eligible Rollover Distribution merely because the
portion consists of after-tax employee contributions which are not includible in
gross income.  However, such portion may be transferred only to (i) an
individual retirement account or annuity described in Section 408(a) or (b) of
the Code; (ii) for taxable years beginning after December 31, 2001 and before
January 1, 2007, to a qualified trust which is part of a defined contribution
plan that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible;
or (iii) for taxable years beginning after December 31, 2006, to a qualified
trust or to an annuity contract described in Section 403(b) of the Code, if such
trust or contract provides for separate accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

 

(ii)                      Eligible Retirement Plan.  An Eligible Retirement Plan
is an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this Plan, an individual retirement
account described in Section 408(a) of the Code, an individual retirement
annuity described in Section 408(b) of the Code, an annuity plan described in
Section 403(a) of the Code, an annuity contract described in Section 403(b) of
the Code, a qualified defined contribution plan described in Section 401(a) of
the Code, that accepts the Distributee’s Eligible Rollover Distribution, or,
effective January 1, 2008, an individual retirement account described in
Section 408A of the Code.

 

(iii)                   Distributee.  A Distributee includes a Participant, a
Participant’s surviving spouse, and the Participant’s spouse or former spouse
who is the alternate payee under a qualified domestic relations order, as
defined in Section 414(p) of the Code.  Effective January 1, 2010, a Distributee
also includes the Participant’s nonspouse designated Beneficiary under the
Plan.  In the case of a nonspouse beneficiary, the direct rollover may be made
only to an individual retirement account or annuity described in Section 408(a),
Section 408(b), or Section 408A of the Code (“IRA”) that is established on
behalf of the designated Beneficiary and that will be treated as an inherited
IRA pursuant to the provisions of Section 402(c)(11) of the Code.

 

--------------------------------------------------------------------------------


 

Also, in this case, the determination of any required minimum distribution under
Section 401(a)(9) of the Code that is ineligible for rollover shall be made in
accordance with Notice 2007-7, Q&A 17 and 18, 2007-5 I.R.B. 395.

 

(iv)                  Direct Rollover.  A Direct Rollover is a payment by the
Plan to the Eligible Retirement Plan specified by the Distributee. Direct
rollovers shall be accomplished in accordance with procedures established by the
Committee, including procedures for affirmatively waiving the minimum notice
period described in Income Tax Regulation 1.402(c)-2.

 

The procedures established by the Committee shall be made in accordance with the
rules set forth in Income Tax Regulation 1.401(a)(31)-1.

 

If the benefit payable to a Distributee constitutes an Eligible Rollover
Distribution, the Committee shall furnish a notice, including an explanation of:

 

(a)                     the rules under which a distribution may be made in a
direct rollover to an Eligible Retirement Plan;

 

(b)                     the tax withholding rules for direct rollovers and for
the 60-day rollover option;

 

(c)                      the effect of a direct rollover election on subsequent
periodic payments, if any; and

 

(d)                     the requirements for favorable tax treatment in
accordance with applicable law.”

 

10.                   A new Section 12.11 of Part A, ‘Funding-Related Benefit
Restrictions’, is hereby added effective January 1, 2008 as follows:

 

“12.11        FUNDING-RELATED BENEFIT RESTRICTIONS

 

Notwithstanding any other provision of the Plan to the contrary, effective for
Plan Years commencing on and after January 1, 2008, the Plan shall be subject to
the funding-related restrictions of Section 436 of the Code, the terms of which
are hereby incorporated by reference.”

 

11.                   Part B, Section 1.50, ‘Spouse’, is hereby amended
effective January 1, 2009 to read as follows:

 

--------------------------------------------------------------------------------

 

“1.50          ‘Spouse’ means a person of the opposite sex who is legally
married to the Participant in accordance with the laws of the state or
jurisdiction in which the Participant is domiciled. Spouse shall also include a
former Spouse to the extent provided under a Qualified Domestic Relations Order
as described in Section 414(p) of the Code.”

 

12.                   Part B, Section 5.04, ‘Maximum Retirement Benefit’, is
hereby amended effective January 1, 2008 to read as follows:

 

“5.04                MAXIMUM RETIREMENT BENEFIT

 

(a)                     In no event shall the annual benefit distributed or
payable to any Participant exceed the Section 415 limit described in paragraph
(b).  To the extent necessary to comply with Section 411(b) of the Code, if the
benefit the Participant would otherwise accrue in a Limitation Year would
produce an annual benefit in excess of the Section 415 limit described in
paragraph (b), the benefit will be limited (or the rate of accrual reduced) to a
benefit that does not exceed such limit.  This Section 5.04 is intended to
comply with Section 415(b) of the Code, the terms of which are hereby
incorporated by reference, and this Section shall be so construed. For purposes
of this Section, Limitation Year shall mean the calendar year.

 

(b)                     The Section 415 limit is lesser of (i) and (ii) below:

 

(i)                         the dollar limitation set forth in
Section 415(b)(1)(A) of the Code, or

 

(ii)                      100% of the Participant’s average annual Section 415
Compensation (as defined in paragraph (d)) for the three consecutive calendar
years (or, if his period of employment is less than three years, for his entire
period of employment) during which he or she received the greatest aggregate
Section 415 Compensation.

 

(c)                      In no event shall the limitations in paragraph (b) be
less than $10,000 if the Participant has not at any time participated in a
defined contribution plan maintained by the Employer or an Affiliated Employer.

 

(d)                     The term “Section 415 Compensation” means wages,
salaries, and fees for professional services and other amounts received from the
Employer and all Affiliated Employers during the Limitation Year (without regard
to whether or not an amount is paid in cash) for personal services actually
rendered in the course of employment with the Employer,

 

--------------------------------------------------------------------------------


 

including, but not limited to, overtime pay, tips, bonuses, commissions to paid
salesmen, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, fringe benefits, reimbursements, and expense
allowances, and including amounts which receive special tax benefits, including
amounts contributed by the Employer or Affiliated Employer on behalf of the
Employee pursuant to a salary reduction agreement under any plan described in
Section 125, 132(f)(4), 401(k), 403(b) or 457(b) of the Code, but excluding
amounts to any other plan of deferred compensation, and which are not includable
in the Employee’s gross income for the taxable year in which contributed, or any
distributions from a plan of deferred compensation, except as allowed by law. 
Subject to paragraph (n), Section 415 Compensation for a Limitation Year is the
Section 415 Compensation actually paid or made available during such Limitation
Year.  Back pay, within the meaning of Treas. Reg. Section 1.415(c)-2(g)(8),
shall be treated as Section 415 Compensation for the Limitation Year to which
the back pay relates to the extent the back pay represents wages and
compensation that would otherwise be included under this definition. Section 415
Compensation for any Limitation Year shall not exceed the limitation under Code
Section 401(a)(17) that is in effect for the calendar year in which such
Limitation Year begins.

 

(e)                      The dollar limitation described in paragraph (b)(i)
above shall be increased by the cost of living adjustment factor prescribed by
the Secretary of the Treasury under Section 415(d) of the Code.  Such adjustment
factor shall be applied to all Participants, including Participants and
Beneficiaries receiving benefits from the Plan and to such items as the
Secretary shall prescribe.

 

(f)                       If the benefit payable to a Participant commences
prior to age 62, the dollar limitation specified under paragraph (b)(i) above as
adjusted by paragraph (e) shall be the lesser of: (A) the dollar limitation
specified under paragraph (b)(i) above as adjusted by paragraph (e) multiplied
by the ratio of the annual amount of the straight life annuity commencing at his
Annuity Starting Date, over the annual amount of the straight life annuity
commencing at age 62 (both determined without regard to the Code Section 415
limits), or (B) such limit, after the application of an actuarial equivalent
reduction from age 62 to his age as of his Annuity Starting Date, using a 5
percent interest rate assumption and the applicable mortality table as defined
in Code Section 417(e)(3)(B) and as prescribed by Revenue Ruling 2007-67 and by
subsequent guidance issued by the Commissioner of the Internal Revenue Service
effective for the Annuity Starting Date.  No adjustment

 

--------------------------------------------------------------------------------


 

shall be made to reflect the probability of a Participant’s death after the
Annuity Starting Date and before age 62.

 

(g)                      If the benefit payable to a Participant commences after
age 65, the dollar limitation specified under paragraph (b)(i) above as adjusted
by paragraph (e) shall be the lesser of: (A) the dollar limitation specified
under paragraph (b)(i) above as adjusted by paragraph (e) multiplied by the
ratio of the annual amount of the immediately commencing straight life annuity
payable to the Participant (ignoring accruals after age 65) using the actuarial
adjustments in Section 1.02(a) over the annual amount of the straight life
annuity that would have been payable at age 65, or (B) the dollar limitation
specified under paragraph (b)(i) above as adjusted by paragraph (e) actuarially
increased using a 5 percent interest rate assumption and the applicable
mortality table as defined in Code Section 417(e)(3)(B) and as prescribed by
Revenue Ruling 2007-67 and by subsequent guidance issued by the Commissioner of
the Internal Revenue Service effective for the Annuity Starting Date.  The
probability of the Participant dying after age 65 and before the age at which
the payment of benefit would commence shall not be taken into account in
increasing the dollar limitation under this paragraph (g).

 

(h)                     The annual benefit is a retirement benefit under the
Plan which is payable annually in the form of a single life annuity.  If the
benefit payable to a Participant is not in the normal form of payment nor in the
form of a qualified joint and survivor annuity, and it is not payable in a form
to which Section 417(e)(3) of the Code applies, then the maximum annual amount
determined under paragraph (b) above shall be adjusted such that it is the
greater of:

 

(i)                         the actuarial equivalent straight life annuity
commencing at the same Annuity Starting Date as the form of benefit payable to
the Participant using the Plan’s factors for determining Actuarial Equivalence,
and

 

(ii)                      the actuarial equivalent straight life annuity
commencing at the same Annuity Starting Date as the form of benefit payable to
the Participant using an interest rate of 5% and the applicable mortality table
as defined in Code Section 417(e)(3)(B) and as prescribed by Revenue Ruling
2007-67 and by subsequent guidance issued by the Commissioner of the Internal
Revenue Service for that Annuity Starting Date.

 

--------------------------------------------------------------------------------


 

(i)                         If the benefit is payable in a form to which Code
Section 417(e)(3) applies, the actuarially equivalent straight life annuity
benefit shall be the greatest of:

 

(i)                         The annual amount of the straight life annuity
commencing at the Annuity Starting Date that has the same actuarial present
value as the particular form of benefit payable, computed using the Plan’s
factors for determining Actuarial Equivalence;

 

(ii)                      The annual amount of the straight life annuity
commencing at the Annuity Starting Date that has the same actuarial present
value as the particular form of benefit payable, computed using a 5.5% interest
assumption and the applicable mortality table for the distribution under Treas.
Reg. Section 1.417(e)-1(d)(2); or

 

(iii)                   The annual amount of the straight life annuity
commencing at the Annuity Starting Date that has the same actuarial present
value as the particular form of benefit payable (computed using the applicable
interest rate for the distribution under Treas. Reg.
Section 1.417(e)-1(d)(3) and the applicable mortality table for the distribution
under Treas. Reg. Section 1.417(e)-1(d)(2)), divided by 1.05.

 

Notwithstanding the foregoing, for a benefit that has an Annuity Starting Date
in 2004 or 2005, the actuarially equivalent straight life annuity benefit shall
be the greater of

 

(iv)                  The annual amount of the straight life annuity commencing
at the Annuity Starting Date that has the same actuarial present value as the
particular form of benefit payable, computed using the Plan’s Actuarial
Equivalence factors; or

 

(v)                     The annual amount of the straight life annuity
commencing at the Annuity Starting Date that has the same actuarial present
value as the particular form of benefit payable, computed using a 5.5% interest
assumption and the applicable mortality table for the distribution under Treas.
Reg. Section 1.417(e)-1(d)(2).

 

Benefits with an Annuity Starting Date in 2004 shall be calculated in accordance
with the requirements of Notice 2004-78, the terms of which are hereby
incorporated by reference.

 

(j)                        If the Participant has completed less than 10 years
of Plan participation, the dollar limitation determined under paragraph
(b)(i) above shall be adjusted by multiplying such

 

--------------------------------------------------------------------------------


 

amount by a fraction, the numerator of which is the Participant’s number of
years of Plan participation (or parts thereof) and the denominator of which is
10.

 

(k)                     If the Participant has completed less than 10 years of
Service, the maximum amount determined under Section paragraph (b)(ii) and
(c) (without regard to paragraph (b)(i) above) shall be adjusted by multiplying
such amount by a fraction, the numerator of which is the Participant’s number of
years of Service (or parts thereof) and the denominator of which is 10.

 

(l)                         In no event shall the provisions of paragraph (j) or
paragraph (k) above reduce the limitations in paragraph (b) to an amount less
than one-tenth of such limitations, determined without regard to the provisions
of paragraph (j) and paragraph (k).

 

(m)                 If a Participant is, or has ever been, covered under more
than one defined benefit plan maintained by the Employer or an Affiliated
Employer, the sum of the Participant’s annual benefits from all such plans may
not exceed the maximum permissible amount.

 

(n)                     (i)                         Section 415 Compensation for
a Limitation Year shall include amounts earned but not paid during the
Limitation Year solely because of the timing of pay periods and pay dates,
provided the amounts are paid during the first few weeks of the next Limitation
Year, the amounts are included on a uniform and consistent basis with respect to
all similarly situated employees, and no compensation is included in more than
one Limitation Year.

 

(ii)                      Section 415 Compensation for a Limitation Year shall
include compensation paid by the later of 2½ months after an Employee’s
severance from employment with the Employer maintaining the Plan or the end of
the Limitation Year that includes the date of the Employee’s severance from
employment with the Employer maintaining the Plan, if:

 

(A)                   the payment is regular compensation for services during
the Employee’s regular working hours, or compensation for services outside the
Employee’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments, and, absent a severance from
employment, the payments would have been paid to the Employee while the Employee
continued in employment with the Employer;

 

--------------------------------------------------------------------------------


 

(B)                   the payment is for unused accrued bona fide sick, vacation
or other leave that the Employee would have been able to use if employment had
continued; or

 

(C)                   the payment is received by the Employee pursuant to a
nonqualified unfunded deferred compensation plan and would have been paid at the
same time if employment had continued, but only to the extent includible in
gross income.

 

Any payments not described above shall not be considered Section 415
Compensation if paid after severance from employment, even if they are paid by
the later of 2½ months after the date of severance from employment or the end of
the Limitation Year that includes the date of severance from employment, except
payments to an individual who does not currently perform services for the
employer by reason of qualified military service (within the meaning of
Section 414(u)(1) of the Code) to the extent these payments do not exceed the
amounts the individual would have received if the individual had continued to
perform services for the employer rather than entering qualified military
service.”

 

13.                   Part B, Section 6.02(e), ‘Qualified Election’, is hereby
amended effective January 1, 2007 to read as follows:

 

“(e)                With regard to the election, the Committee shall provide to
the Participant no less than thirty (30) and no more than ninety (90) days
before the Annuity Starting Date with a general notice of benefit distributions.
The notice shall be in writing, shall be given to the Participant in person or
by mail, and shall set forth an explanation of:

 

(i)                                                                                    
The terms and conditions of the qualified joint and survivor annuity;

 

(ii)                                                                                 
The Participant’s right to elect, and the effect of electing, to waive the
qualified joint and survivor annuity;

 

(iii)                                                                              
The rights of the Spouse;

 

(iv)                                                                             
The right to revoke, and the effect of revoking, an election to waive the
qualified joint and survivor annuity;

 

--------------------------------------------------------------------------------


 

(v)                                                                                
The eligibility conditions and material features of the optional forms of
payment available under the Plan;

 

(vi)                                                                             
The relative values of the optional forms of payment available under the Plan;

 

(vii)                                                                          
A description of how much larger benefits will be and the availability of other
optional forms of payment, if applicable, if the commencement of distributions
is deferred; and

 

(viii)                                                                       
Such other information as may be required under applicable regulations.

 

The Annuity Starting Date for a distribution in a form other than a qualified
joint and survivor annuity may be less than 30 days after receipt of the written
explanation of the qualified joint and survivor annuity, provided: (i) the
Participant has been provided with information that clearly indicates that the
employee has at least 30 days to consider whether to waive the qualified joint
and survivor annuity and elect (with spousal consent) a form of distribution
other than a qualified joint and survivor annuity; (ii) the Participant is
permitted to revoke any affirmative distribution election at least until the
Annuity Starting Date or, if later, at any time prior to the expiration of the
7-day period that begins the day after the explanation of the qualified joint
and survivor annuity is provided to the Participant; and (iii) the Annuity
Starting Date is a date after the date the written explanation was provided to
the Participant. The notice described above is not required if the Actuarial
Equivalent value of the Participant’s nonforfeitable Accrued Benefit is less
than or equal to $5,000 on the Participant’s Annuity Starting Date.”

 

14.                   Part B, Section 14.17, ‘Direct Rollover of Eligible
Rollover Distributions’, is hereby amended effective January 1, 2008 to read as
follows:

 

“14.17       Direct Rollover of Eligible Rollover Distributions

 

(a)                     Direct Rollovers.  Notwithstanding any provision of the
Plan to the contrary that would otherwise limit a Distributee’s election under
this Section, a Distributee may elect, at the time and in the manner prescribed
by the Administrator, to have any portion of an Eligible Rollover Distribution
that is equal to at least $500 paid directly to an Eligible Retirement Plan
specified by the Distributee in a Direct Rollover.  If an Eligible

 

--------------------------------------------------------------------------------


 

Rollover Distribution is less than $500, a Distributee may not make the election
described in the preceding sentence to rollover a portion of the Eligible
Rollover Distribution.

 

(b)                     Definitions.

 

(i)                         Eligible Rollover Distribution.  An Eligible
Rollover Distribution is any distribution of all or any portion of the balance
to the credit of the Distributee, except that an Eligible Rollover Distribution
does not include:  (i) any distribution that is one of a series of substantially
equal periodic payments (not less frequently than annually made for the life (or
life expectancy) of the Distributee or the joint lives (or joint life
expectances) of the Distributee and the Distributee’s designated beneficiary, or
for a specified period of ten (10) years or more; (ii) any distribution to the
extent such distribution is required under Section 401(a)(9) of the Code;
(iii) the portion of any distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities), and (iv) any other distribution(s) that is
reasonably expected to total less than $200 during the year.  A portion of a
distribution shall not fail to be an Eligible Rollover Distribution merely
because the portion consists of after-tax employee contributions which are not
includible in gross income.  However, such portion may be transferred only to
(i) an individual retirement account or annuity described in Section 408(a) or
(b) of the Code; (ii) for taxable years beginning after December 31, 2001 and
before January 1, 2007, to a qualified trust which is part of a defined
contribution plan that agrees to separately account for amounts so transferred,
including separately accounting for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not so
includible; or (iii) for taxable years beginning after December 31, 2006, to a
qualified trust or to an annuity contract described in Section 403(b) of the
Code, if such trust or contract provides for separate accounting for the portion
of such distribution which is includible in gross income and the portion of such
distribution which is not so includible.

 

(ii)                      Eligible Retirement Plan.  An Eligible Retirement Plan
is an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this Plan, an individual retirement
account described in Section 408(a) of the

 

--------------------------------------------------------------------------------


 

Code, an individual retirement annuity described in Section 408(b) of the Code,
an annuity plan described in Section 403(a) of the Code, an annuity contract
described in Section 403(b) of the Code, a qualified defined contribution plan
described in Section 401(a) of the Code, that accepts the Distributee’s Eligible
Rollover Distribution, or, effective January 1, 2008, an individual retirement
account described in Section 408A of the Code.

 

(iii)                   Distributee.  A Distributee includes a Participant, a
Participant’s surviving spouse, and the Participant’s spouse or former spouse
who is the alternate payee under a qualified domestic relations order, as
defined in Section 414(p) of the Code.  Effective January 1, 2010 a Distributee
also includes the Participant’s nonspouse designated Beneficiary under the
Plan.  In the case of a nonspouse beneficiary, the direct rollover may be made
only to an individual retirement account or annuity described in Section 408(a),
Section 408(b), or Section 408A of the Code (“IRA”) that is established on
behalf of the designated Beneficiary and that will be treated as an inherited
IRA pursuant to the provisions of Section 402(c)(11) of the Code.  Also, in this
case, the determination of any required minimum distribution under
Section 401(a)(9) of the Code that is ineligible for rollover shall be made in
accordance with Notice 2007-7, Q&A 17 and 18, 2007-5 I.R.B. 395.

 

(iv)                  Direct Rollover.  A Direct Rollover is a payment by the
Plan to the Eligible Retirement Plan specified by the Distributee.

 

Direct rollovers shall be accomplished in accordance with procedures established
by the Committee, including procedures for affirmatively waiving the minimum
notice period described in Income Tax Regulation 1.402(c)-2.

 

The procedures established by the Committee shall be made in accordance with the
rules set forth in Income Tax Regulation 1.401(a)(31)-1.

 

If the benefit payable to a Distributee constitutes an Eligible Rollover
Distribution, the Committee shall furnish a notice, including an explanation of:

 

(a)                     the rules under which a distribution may be made in a
direct rollover to an Eligible Retirement Plan;

 

(b)                     the tax withholding rules for direct rollovers and for
the 60-day rollover option;

 

--------------------------------------------------------------------------------


 

(c)                      the effect of a direct rollover election on subsequent
periodic payments, if any; and

 

(d)       the requirements for favorable tax treatment in accordance with
applicable law.”

 

15.                   A new Section 14.19 of Part B, ‘Funding-Related Benefit
Restrictions’, is hereby added effective January 1, 2008 as follows:

 

“14.19        Funding-Related Benefit Restrictions

 

Notwithstanding any other provision of the Plan to the contrary, effective for
Plan Years commencing on and after January 1, 2008, the Plan shall be subject to
the funding-related restrictions of Section 436 of the Code, the terms of which
are hereby incorporated by reference.”

 

16.                   Except as otherwise provided herein, the Plan shall remain
in full force and effect.

 

IN WITNESS WHEREOF, the Sponsoring Employer has caused this amendment to be
executed by its duly authorized representative and its seal affixed hereto on
this 11th day of September, 2009.

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

By:

/s/ Alan Hurley

 

--------------------------------------------------------------------------------

 

FOURTH AMENDMENT TO THE

WATTS WATER TECHNOLOGIES, INC. PENSION PLAN

 

WHEREAS, Watts Water Technologies, Inc., formerly known as Watts
Industries, Inc. (the “Sponsoring Employer”), established the Watts Water
Technologies, Inc. Pension Plan (the “Plan”), formerly known as the Watts
Industries, Inc. Pension Plan, effective January 1, 1985 for the benefit of
Eligible Employees; and

 

WHEREAS, the Sponsoring Employer has amended and restated the Plan from time to
time, most recently effective January 1, 2006; and

 

WHEREAS, the Sponsoring Employer reserves the right to amend the Plan pursuant
to Section 13.01 of the Plan; and

 

WHEREAS, the Sponsoring Employer desires to amend the Plan effective April 13,
2010 to provide for the inclusion of eligible employees of Blue Ridge Atlantic
Enterprises and effective January 1, 2008 to clarify the early retirement
provisions in accordance with the intent of the Board resolutions authorizing
Amendment One; and

 

NOW, THEREFORE, the Plan is hereby amended, effective as specified below.

 

1.                                      Effective April 13, 2010, paragraph
(b) of Section 3.01 “Participation Requirements” of the Plan shall be amended by
adding a new subsection (xxviii) as follows:

 

“(xxviii)          Effective April 13, 2010, a salaried employee of Blue Ridge
Atlantic Enterprises (‘BRAE’), who became an Employee as a result of BRAE’s
acquisition by the Sponsoring Employer (the ‘BRAE Acquisition’), shall become an
Eligible Employee under this Plan and shall become a Participant in the Plan on
the date the Eligible Employee meets the requirements of Section 3.01(a).  Such
Eligible Employee’s service with BRAE prior to acquisition by the Sponsoring
Employer shall not be taken into account for purposes of eligibility or vesting,
nor for purposes of earning prior Benefit Service. For avoidance of doubt, such
Eligible Employee shall be considered as earning his or her first Hour of
Service under the Plan no earlier than April 13, 2010.”

 

2.                                      Effective April 13, 2010, paragraph
(b) of Section 3.01 “Participation Requirements” of Part A of the Plan  shall be
amended by adding a new subsection (xxiii) as follows:

 

--------------------------------------------------------------------------------


 

“(xxiii)            Effective April 13, 2010, an hourly employee of Blue Ridge
Atlantic Enterprises (‘BRAE’), who became an Employee as a result of BRAE’s
acquisition by the Sponsoring Employer (the ‘BRAE Acquisition’), shall become an
Eligible Employee under this Plan and shall become a Participant in the Plan on
the date the Eligible Employee meets the requirements of Section 3.01(a).  Such
Eligible Employee’s service with BRAE prior to acquisition by the Sponsoring
Employer shall not be taken into account for purposes of eligibility or vesting,
nor for purposes of earning prior Benefit Service. For avoidance of doubt, such
Eligible Employee shall be considered as earning his or her first Hour of
Service under the Plan no earlier than April 13, 2010.”

 

3.                                      Effective January 1, 2008, the first
paragraph of Section 4.02, “Early Retirement Date”, shall be amended to clarify
the language under the First Amendment, to read as follows:

 

“Except as provided below, a Participant who has attained his Early Retirement
Age prior to terminating his Service may elect upon written notice to the
Committee to commence benefits on an Early Retirement Date, which is the first
day of any month subsequent to the later of his Early Retirement Age and the
date of such election and prior to his Normal Retirement Date. For purposes of
this Section 4.02, Early Retirement Age is the date prior to termination of
Service that a Participant:

 

(a)      Has attained his fifth-fifth (55th) birthday and has completed at least
ten (10) years of Service; or

 

(b)      Effective for Participants with an Hour of Service on and after
January 1, 2008, has attained his sixty-second (62nd) birthday and has completed
at least five (5) years of Service.”

 

4.                                      Effective January 1, 2008, paragraph
(a) of Section 6.02.2, “Early Commencement of a Vested Benefit”, shall be
amended to read as follows:

 

“(a)         A Terminated Participant entitled to a Vested Benefit under
Section 6.02 may elect to have such benefit commence at any time on or after the
first day of the month coincident with or next following the date described in
Section 4.02(a) only.  In such case and subject to the provisions of paragraph
(b) below, his benefit shall be computed as in Section 6.021, but shall be
reduced by 5/9 of 1% for each of the first sixty (60) months by which his
benefit commencement date precedes his Normal Retirement Date, and by 5/18

 

--------------------------------------------------------------------------------


 

of 1% for each month thereafter, if any, by which his benefit commencement date
precedes his Normal Retirement Date..”

 

5.                                      Effective January 1, 2008, paragraphs
(a), (b) and (c) of Section 7.03, “Amount of Surviving Spouse Benefit”, shall be
amended by replacing the phrase “under Section 4.02” wherever it appears with
the phrase “under Section 4.02(a) (or Section 4.02(b) if the Participant or
Terminated Participant had already met the requirements under
Section 4.02(b) before terminating employment)”.

 

6.                                      Effective January 1, 2008, the last
paragraph of Section 4.02 of Part A, “Early Retirement Date”, shall be amended
to clarify the language under the First Amendment, and to read as follows:

 

“Effective January 1, 2008, a Participant who has attained his Early Retirement
Age prior to terminating his Service may elect upon written notice to the
Committee to commence benefits on an Early Retirement Date, which is the first
day of any month subsequent to the later of his Early Retirement Age and the
date of such election and prior to his Normal Retirement Date. For purposes of
this Section 4.02, Early Retirement Age is the date prior to termination of
Service that a Participant:

 

(a)         Has attained his fifth-fifth (55th) birthday and has completed at
least ten (10) years of Service; or

 

(b)         Effective for Participants with an Hour of Service on and after
January 1, 2008, has attained his sixty-second (62nd) birthday and has completed
at least five (5) years of Service.”

 

7.                                      Effective January 1, 2008, the first
paragraph of Section 6.02.2 of Part A of the Plan, “Early Commencement of a
Vested Benefit”, shall be amended to read as follows:

 

“A Terminated Vested Participant entitled to a Vested Benefit under Section 6.02
may elect to have such benefit commence at any time after he is eligible to
elect an Early Retirement Date pursuant to Section 4.02(a) only.  In such case,
his benefit shall be the Actuarial Equivalent of the benefit determined under
Section 6.02.1.”

 

--------------------------------------------------------------------------------


 

8.                                      Effective January 1, 2008, Section 7.03
of Part A of the Plan, “Amount of Surviving Spouse Benefit”, shall be amended by
replacing the phrase “under Section 4.02” wherever it appears with the phrase
“under Section 4.02(a) (or Section 4.02(b) if the Participant or Terminated
Participant had already met the requirements under Section 4.02(b) before
terminating employment)”.

 

9.                                      Effective January 1, 2008,
Section 4.03(b) of Part B of the Plan, “Early Retirement”, shall be amended to
read as follows:

 

“(b)         If a Participant separates from service before satisfying the age
requirement for early retirement under Section 4.03(a)(i) above, but has
satisfied the service requirement, the Participant will be entitled to elect
commencement of his retirement benefit upon satisfaction of such age
requirement.”

 

10.                              Effective January 1, 2008, Section 6.03 of
Part B of the Plan, “Qualified Preretirement Survivor Annuity”, shall be amended
by replacing the phrase “earliest retirement age” wherever it appears with the
phrase “earliest retirement age under Section 4.03(a)(i) (or
Section 4.03(a)(ii) if the vested Participant had already met the requirements
under Section 4.03(a)(ii) before separating from service)”.

 

11.                               Except as otherwise provided herein, the Plan
shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Sponsoring Employer has caused this amendment to be
executed by its duly authorized representative and its seal affixed hereto on
this 4th day of August, 2010.

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

By:

/s/ Alan Hurley

 

--------------------------------------------------------------------------------


 

FIFTH AMENDMENT TO THE

WATTS WATER TECHNOLOGIES, INC. PENSION PLAN

 

WHEREAS, Watts Water Technologies, Inc., formerly known as Watts
Industries, Inc. (the “Sponsoring Employer”), established the Watts Water
Technologies, Inc. Pension Plan (the “Plan”), formerly known as the Watts
Industries, Inc. Pension Plan, effective January 1, 1985 for the benefit of
Eligible Employees; and

 

WHEREAS, the Sponsoring Employer has amended and restated the Plan from time to
time, most recently in 2010; and

 

WHEREAS, the Sponsoring Employer reserves the right to amend the Plan pursuant
to Section 13.01 of the Plan; and

 

WHEREAS, the Sponsoring Employer desires to amend the Plan (1) to comply with
Section 436 of the Internal Revenue Code in accordance with the final Treasury
Regulations and the modifications made by the Preservation of Access to Care for
Medicare Beneficiaries and Pension Relief Act of 2010, and (2) to comply with
certain provisions of the Heroes Earnings Assistance and Relief Tax Act of 2008
(the “HEART” Act); and

 

NOW, THEREFORE, the Plan is hereby amended, effective as specified below.

 

1.                                      The main part of the Plan (“Salaried”)
and Parts A (“Hourly”) and B (“Jameco”) of the Plan, and in particular
Section 12.10 of Salaried, Section 12.11 of Hourly and Section 14.19 of Jameco,
‘Funding-Related Benefit Restrictions’, respectively, are hereby amended as
follows:

 

“SECTION ONE — PREAMBLE

 

1.1                   Adoption and Effective Date of Amendment. This Item 1 of
the Fifth Amendment to the Plan is adopted to reflect certain provisions of the
final Treasury Regulations under Section 436 of the Internal Revenue Code and
the Preservation of Access to Care for Medicare Beneficiaries and Pension Relief
Act of 2010. This Item 1 of the Fifth Amendment to the Plan is intended as good
faith compliance with the requirements of Code Section 436 and shall be so
construed.

 

1.2                   Supersession of Inconsistent Provisions. This Item 1 of
the Fifth Amendment to the Plan shall supersede the provisions of the Plan to
the extent that those provisions are inconsistent with the provisions of this
Item 1 of the Fifth Amendment.

 

--------------------------------------------------------------------------------


 

SECTION TWO — FUNDING-BASED LIMITATION FOR THE 2008 AND 2009 PLAN YEARS

 

2.1                   Funding Based Limitations on Benefits and Benefit Accrual
for the 2008 and 2009 Plan Years.

 

(a)       General.  The limitations of this Section 2.1 of Amendment Five shall
apply to the Plan Years beginning January 1, 2008 and January 1, 2009. This
Section is intended to comply with Code Section 436 and shall be so construed.

 

(b)       Funding-Based Limitation on Unpredictable Contingent Event Benefits.

 

(i)        If a Participant would be entitled to an Unpredictable Contingent
Event Benefit payable with respect to an Unpredictable Contingent Event
occurring during a Plan Year, such benefit shall not be paid if the AFTAP for
such Plan Year:

 

(A)      is less than sixty percent (60%), or

 

(B)      is sixty percent (60%) or more, but would be less than sixty percent
(60%) if the AFTAP were redetermined applying an actuarial assumption that the
likelihood of occurrence of such event during the Plan Year is one hundred
percent (100%).

 

(ii)       Section 2.1(b)(i) shall not apply with respect to a Plan Year if an
Employer makes an additional contribution or provides security in accordance
with Code Sections 436(b)(2) and 436(f) or to the extent Section 2.1(b)(i) is
otherwise inapplicable in accordance with Code Section 436(f).

 

(c)       Limitations on Plan Amendments Increasing Liability for Benefits.

 

(i)        No Plan amendment that has the effect of increasing liabilities of
the Plan by reason of increases in benefits, establishment of new benefits,
changing the rate of benefit accrual, or changing the rate at which benefits

 

--------------------------------------------------------------------------------


 

become nonforfeitable shall take place in a Plan Year if the AFTAP for such Plan
Year:

 

is less than eighty percent (80%), or

 

is eighty percent (80%) or more, but would be less than eighty percent (80%) if
the benefits attributable to the amendment were taken into account in
determining the AFTAP.

 

(ii)       Section 2.1(c)(i) shall not apply with respect to a Plan Year if an
Employer makes an additional contribution or provides security in accordance
with Code Sections 436(b)(2) and 436(f) or to the extent Section 2.1(c)(i) is
otherwise inapplicable in accordance with Code Section 436(f), so that the
amendment shall be permitted to take effect as of the later of the first day of
the Plan Year or the effective date of the amendment.

 

(d)       Limitations on Accelerated Benefit Distributions.

 

(i)        Funding Percentage Less than Sixty Percent (60%).  If the Plan’s
AFTAP for a Plan Year is less than sixty percent (60%), the Plan shall not pay
any Prohibited Payment after the valuation date for the Plan Year.

 

(ii)       Bankruptcy.  During any period in which the Plan sponsor is a debtor
in a case under Title 11, United States Code, or similar Federal or State law,
the Plan shall not pay any Prohibited Payment.  The preceding sentence shall not
apply on or after the date on which the enrolled actuary for the Plan certifies
that the Plan’s AFTAP for a Plan Year is not less than one hundred percent
(100%).

 

(iii)      Limited Payment if Percentage is at Least Sixty Percent (60%) but
Less Than Eighty Percent (80%).

 

(A)      General.  If the Plan’s AFTAP for a Plan Year is sixty percent (60%) or
greater but less than eighty percent (80%), the Plan shall not pay any
Prohibited Payment after the valuation date for the Plan Year to the extent the
amount of the payment exceeds the lesser of (1) fifty percent (50%) of the
amount of the payment which could be made without regard to Section 2.1(d) or
(2) the present value

 

--------------------------------------------------------------------------------


 

(determined under guidance prescribed by the PBGC, using the interest and
mortality assumptions under Code Section 417(e)) of the maximum guarantee with
respect to the Participant under ERISA Section 4022.

 

(B)      One-Time Application.  In the case of a Participant with respect to
whom a Prohibited Payment (or series of Prohibited Payments under a single
optional form of benefit) is made pursuant to Section 2.1(d)(iii)(A), no
additional Prohibited Payment shall be made with respect to that Participant
during any period of consecutive Plan Years to which the limitations under
Sections 2.1(d)(i) or 2.1(d)(ii) apply.

 

This subsection (d) shall not apply for any Plan Year during which no benefit
accrued with respect to any Participant during such Plan Year.

 

(e)       Limitation on Benefit Accruals for Severe Funding Shortfalls.

 

(i)        General.  If the Plan’s AFTAP for a Plan Year is less than sixty
percent (60%), benefit accruals under the Plan shall cease as of the valuation
date for the Plan Year.  If the Plan is required to cease benefit accruals under
the preceding sentence, then the Plan shall not be amended in a manner that
would increase the liabilities of the Plan by reason of an increase in benefits
or establishment of new benefits.  If the restrictions described in this
paragraph take effect and subsequently cease to apply, the Plan shall not
prospectively resume benefit accruals.  Further, the Plan shall not
retroactively restore benefit accruals relating to the period during which the
restrictions were in effect.

 

(ii)       Exemption.  Section 2.1(e)(i) shall not apply with respect to a Plan
Year, effective as of the first day of the Plan Year, if an Employer makes an
additional contribution or provides security in accordance with Code Sections
436(b)(2) and 436(f) or to the extent Section 2.1(e)(i) is otherwise
inapplicable in accordance with Code Section 436(f).

 

(iii)      2009 Plan Year.  For the 2009 Plan Year, Section 2.1(e)(i) shall be
applied by substituting the Plan’s AFTAP for the preceding Plan Year for the
Plan’s AFTAP for the Plan Year, but only if the AFTAP for the preceding Plan
Year is greater.

 

--------------------------------------------------------------------------------


 

(f)        Definitions.  For purposes of this Section 2.1, the following terms
have the following meanings:

 

(i)        “AFTAP” means, subject to paragraph (g), the “Adjusted Funding Target
Attainment Percentage,” as described in Code Section 436(j)(2).

 

(ii)       “Prohibited Payment” means (1) any payment, in excess of the monthly
amount paid under a single life annuity (plus any social security supplements
described in the last sentence of Code Section 411(a)(9)), to a Participant or
Beneficiary whose annuity starting date (as defined in Code Section 417(f)(2))
occurs during any period a limitation under Section 2.1(d)(i) or (ii) is in
effect, (2) any payment for the purchase of an irrevocable commitment from an
insurer to pay benefits, and (3) any other payment specified by regulations.  A
prohibited payment shall not include the payment of a benefit which under Code
Section 411(a)(11) may be immediately distributed without the consent of the
Participant.

 

(iii)      “Unpredictable Contingent Event” means a plant shutdown (whether full
or partial) or similar event, or an event (including the absence of an event)
other than the attainment of any age, performance of any service, receipt or
derivation of any compensation, or the occurrence of death or disability.

 

(iv)      “Unpredictable Contingent Event Benefit” means any benefit payable
solely by reason of an Unpredictable Contingent Event.

 

(g)       Special Rule for Certain Years.

 

(i)        With respect to an applicable provision, the determination of AFTAP
shall be subject to Section 203(a)(2) of the Preservation of Access to Care for
Medicare Beneficiaries and Pension Relief Act of 2010.

 

(ii)       For purposes of this paragraph (g), the term “applicable provision”
means:

 

(A)      Paragraph (d) of this Section 2.1, but only for purposes of applying
such paragraph to a payment which, as determined under rules prescribed by the
Secretary of Treasury, is a payment under a Social

 

--------------------------------------------------------------------------------


 

Security leveling option which accelerates payments under the Plan before, and
reduces payments after a Participant starts receiving Social Security benefits
in order to provide substantially similar aggregate payments both before and
after such benefits are received; and

 

(B)      Paragraph (e) of this Section 2.1.

 

SECTION THREE — FUNDING-BASED LIMITATION FOR 2010 AND LATER PLAN YEARS

 

3.1                   Funding Based Limitations on Benefits and Benefit Accrual
for the 2010 and later Plan Years.

 

(a)       General.  The limitations of this Section 3.1 of Amendment Five shall
apply effective January 1, 2010. This Section is intended to comply with Code
Section 436 and the Treasury regulations promulgated thereunder and shall be so
construed.

 

(b)       Funding-Based Limitation on Unpredictable Contingent Event Benefits.

 

(i)        If a Participant would be entitled to an Unpredictable Contingent
Event Benefit payable with respect to an Unpredictable Contingent Event
occurring during a Plan Year, such benefit shall not be paid if the AFTAP for
such Plan Year:

 

(A)      is less than sixty percent (60%), or

 

(B)      is percent (60%) or more, but would be less than sixty percent (60%) if
the AFTAP were redetermined applying an actuarial assumption that the likelihood
of occurrence of such event during the Plan Year is one hundred percent (100%).

 

(ii)       Section 3.1(b)(i) shall not apply with respect to a Plan Year if an
Employer makes an additional contribution or provides security in accordance
with Code Sections 436(b)(2) and 436(f) or to the extent Section 3.1(b)(i) is
otherwise inapplicable in accordance with Code Section 436(f).

 

--------------------------------------------------------------------------------

 

(c)       Limitations on Plan Amendments Increasing Liability for Benefits.

 

(i)                         No Plan amendment that has the effect of increasing
liabilities of the Plan by reason of increases in benefits, establishment of new
benefits, changing the rate of benefit accrual, or changing the rate at which
benefits become nonforfeitable shall take place in a Plan Year if the AFTAP for
such Plan Year:

 

(A)                  is less than eighty percent (80%), or

 

(B)                    is eighty percent (80%) or more, but would be less than
eighty percent (80%) if the benefits attributable to the amendment were taken
into account in determining the AFTAP.

 

(ii)                      Section 3.1(c)(i) shall not apply with respect to a
Plan Year if an Employer makes an additional contribution or provides security
in accordance with Treasury Regulation Section 1.436-1(f) or to the extent
Section 3.1(c)(i) is otherwise inapplicable in accordance with Treasury
Regulation Section 1.436-1(f), so that the amendment shall be permitted to take
effect as of the later of the first day of the Plan Year or the effective date
of the amendment.

 

(d)                     Limitations on Accelerated Benefit Distributions.

 

(i)                         Funding Percentage Less than Sixty Percent (60%). 
If the Plan’s AFTAP for a Plan Year is less than sixty percent (60%), a
Participant or Beneficiary shall not be permitted to elect an optional form of
benefit that includes a Prohibited Payment, and the Plan shall not pay any
Prohibited Payment, with an Annuity Starting Date on or after the applicable
Section 436 Measurement Date.

 

(ii)                      Bankruptcy.  During any period in which the Plan
sponsor is a debtor in a case under Title 11, United States Code, or similar
Federal or State law, no Participant or Beneficiary shall be permitted to elect
an optional form of benefit that includes a Prohibited Payment, and the Plan
shall not pay any Prohibited Payment.  The preceding sentence shall not apply to
payments made within a Plan Year with an Annuity Starting Date that occurs on or
after the date on which the enrolled actuary for the Plan certifies that the
Plan’s AFTAP for a Plan Year is not less than one hundred percent (100%).

 

--------------------------------------------------------------------------------


 

(iii)                   Limited Payment if Percentage is at Least Sixty Percent
(60%) but Less Than Eighty Percent (80%).

 

(A)                  General.  If the Plan’s AFTAP for a Plan Year is sixty
percent (60%) or greater but less than eighty percent (80%), no Participant or
Beneficiary shall be permitted to elect an optional form of benefit that
includes a Prohibited Payment, and the Plan shall not pay any Prohibited
Payment, with an Annuity Starting Date on or after the applicable Section 436
Measurement Date. The preceding sentence shall not apply if the present value of
the portion of the benefit that is being paid in a Prohibited Payment (as
described in Treasury Regulation Section 1.436-1(d)(3)(iii)(B)) does not exceed
the lesser of (1) fifty percent (50%) of the present value of the benefit
payable in the optional form of benefit that includes the Prohibited Payment or
(2) one hundred percent (100%) of the PBGC maximum benefit guarantee amount (as
described in Treasury Regulation Section 1.436-1(d)(3)(iii)(C)).

 

(B)                    Bifurcation Rules.  If an optional form of benefit that
is otherwise available under the terms of the Plan is not available as of the
Annuity Starting Date because of the application of Section 3.1(d)(iii)(A), then
the Participant or Beneficiary shall be permitted to elect to (1) receive the
unrestricted portion of the optional form of benefit (determined under the rules
of Treasury Regulation Section 1.436-1(d)(3)(iii)(D)) at that Annuity Starting
Date, determined by treating the unrestricted portion of the benefit as if it
were the Participant’s or Beneficiary’s entire benefit under the Plan, (2)
commence benefits with respect to the participant’s or Beneficiary’s entire
benefit under the Plan in any other optional form of benefit available under the
Plan at the same Annuity Starting Date that satisfies Treasury Regulation
Section 1.436-1(d)(3)(i), or (3) defer commencement of the payments to the
extent described in Treasury Regulation Section 1.436-1(d)(5). The alternative
described under Treas. Reg. §1.436-1(d)(3)(ii)(C) shall not be available under
the Plan.  With respect to clause (1), if the Participant or Beneficiary elects
payment of the unrestricted portion of the benefit (determined under the rules
of Treasury Regulation Section 1.436-1(d)(3)(iii)(D)) under

 

--------------------------------------------------------------------------------


 

Section 3.1(d)(iii)(B)(1), then the Participant or Beneficiary shall be entitled
to elect payment of the remainder of the Participant’s or Beneficiary’s benefits
under the Plan in any optional form of benefit at that Annuity Starting Date
otherwise available under the Plan that would not have included a Prohibited
Payment if that optional form applied to the entire benefit of the Participant
or Beneficiary.

 

(C)                    One-Time Application.  In the case of a Participant with
respect to whom a Prohibited Payment (or series of Prohibited Payments under a
single optional form of benefit) is made pursuant to Section 3.1(d)(iii)(A), no
additional Prohibited Payment shall be made with respect to that Participant
during any period of consecutive Plan Years to which the limitations under
Sections 3.1(d)(i) or 3.1(d)(ii) apply.

 

(iv)                  This subsection (d) shall not apply for any Plan Year
during which no benefit accrued with respect to any Participant during such Plan
Year.

 

(e)                      Limitation on Benefit Accruals for Severe Funding
Shortfalls.

 

(i)                         General.  If the Plan’s AFTAP for a Plan Year is
less than sixty percent (60%), benefit accruals under the Plan shall cease as of
the applicable Section 436 Measurement Date.  If the Plan is required to cease
benefit accruals under the preceding sentence, then the Plan shall not be
amended in a manner that would increase the liabilities of the Plan by reason of
an increase in benefits or establishment of new benefits.  If the restrictions
described in this paragraph take effect and subsequently cease to apply, the
Plan shall not prospectively resume benefit accruals.  Further, the Plan shall
not retroactively restore benefit accruals relating to the period during which
the restrictions were in effect.

 

(ii)                      Exemption.  Section 3.1(e)(i) shall not apply with
respect to a Plan Year, effective as of the first day of the Plan Year, if an
Employer makes an additional contribution or provides security in accordance
with Treasury Regulation Section 1.436-1(f) or to the extent Section 3.1(e)(i)
is otherwise inapplicable in accordance with Code Section 436(f).

 

--------------------------------------------------------------------------------


 

(f)                        Special Rules of Operation for Periods Prior to and
After Certification.

 

(i)                         Periods Prior to Certification During Which a
Presumption Applies.  For any period during which a presumption under Code
Section 436(h) and Treasury Regulation Sections 1.436-1(h)(1), (2) or (3)
applies to the Plan, the limitations under Sections 3.1(b), (c), (d) and (e)
shall be applied to the Plan as if the AFTAP for the year were the presumed
AFTAP determined under the rules of Code Section 436(h) and Treasury Regulation
Sections 1.436-1(h)(1), (2) or (3), as applicable, updated to take into account
certain Unpredictable Contingent Event Benefits and Plan amendments in
accordance with Code Section 436 and Treasury Regulation Section 1.436-1(g).

 

(ii)                      Periods After Certification of AFTAP.  Section
3.1(f)(i) shall no longer apply for a Plan Year on and after the date an
enrolled actuary for the Plan issues a certification of the AFTAP of the Plan
for the current Plan Year, provided that the certification is issued before the
first day of the tenth (10th) month of the Plan Year.  For example, the
limitations on Prohibited Payments under Section 3.1(d) shall apply for
distributions with Annuity Starting Dates on and after the date of such
certification using the certified AFTAP of the Plan for the Plan Year. 
Similarly, the prohibitions on accruals under Section 3.1(e) as a result of the
enrolled actuary’s certification that the AFTAP of the Plan for the Plan Year is
less than sixty percent (60%) shall be effective as of the date of the
certification, and any prohibition on accruals shall cease to be effective on
the date the enrolled actuary issues a certification that the AFTAP for the Plan
for the Plan Year is at least sixty percent (60%).

 

(g)                     Definitions.  For purposes of this Section 3.1, the
following terms have the following meanings:

 

(i)                         “AFTAP” means, subject to paragraph (h), the
“Adjusted Funding Target Attainment Percentage,” as described in Code Section
436(j)(2) and Treasury Regulation Section 1.436-1(j).

 

(ii)                      “Annuity Starting Date” has the meaning described in
Treasury Regulation Section 1.436-1(j)(2).

 

--------------------------------------------------------------------------------


 

(iii)                   “Prohibited Payment” means (1) any payment for a month
that is in excess of the monthly amount paid under a straight life annuity (plus
any social security supplements described in the last sentence of Code Section
411(a)(9)), to a Participant or Beneficiary whose Annuity Starting Date occurs
during any period a limitation under Section 3.1(d) is in effect, (2) any
payment for the purchase of an irrevocable commitment from an insurer to pay
benefits, (3) any transfer of assets and liabilities to another plan maintained
by the Company (or by any member of the Company’s controlled group) that is made
in order to avoid or terminate the application of the benefit limitations under
Code Section 436, and (4) any other amount that is identified as a Prohibited
Payment in IRS revenue rulings and procedures, notices, and other guidance
published in the Internal Revenue Bulletin.  A prohibited payment shall not
include the payment of a benefit which under Code Section 411(a)(11) may be
immediately distributed without the consent of the Participant.

 

(iv)                  “Section 436 Measurement Date” has the meaning described
in Treasury Regulation Section 1.436-1(j)(8).

 

(v)                     “Unpredictable Contingent Event” means a plant shutdown
(whether full or partial) or similar event, or an event (including the absence
of an event) other than the attainment of any age, performance of any service,
receipt or derivation of any compensation, or the occurrence of death or
disability.

 

(vi)                  “Unpredictable Contingent Event Benefit” means any benefit
or increase in benefits to the extent the benefit or increase would not be
payable but for the occurrence of a plant shutdown (whether full or partial) or
similar event, or an event (including the absence of an event) other than the
attainment of any age, performance of any service, receipt or derivation of any
compensation.

 

(h)                     Special Rule for Certain Years.

 

(i)                         With respect to an applicable provision, the
determination of AFTAP shall be subject to Section 203(a)(2) of the Preservation
of Access to Care for Medicare Beneficiaries and Pension Relief Act of 2010.

 

--------------------------------------------------------------------------------


 

(ii)                      For purposes of this paragraph (g), the term
“applicable provision” means:

 

(A)                  Paragraph (d) of this Section 3.1, but only for purposes of
applying such paragraph to a payment which, as determined under rules prescribed
by the Secretary of Treasury, is a payment under a Social Security leveling
option which accelerates payments under the Plan before, and reduces payments
after a Participant starts receiving Social Security benefits in order to
provide substantially similar aggregate payments both before and after such
benefits are received; and

 

(B)                    Paragraph (e) of this Section 3.1.”

 

2.                           The main part of the Plan (“Salaried”) and Part A
(“Hourly”) and Part B (“Jameco”) of the Plan, are hereby amended to comply with
certain provisions of the Heroes Earnings Assistance and Tax Relief Act of 2008
(the HEART Act). In particular, Article 16 of the Salaried section of the Plan,
and Article 15 of Part A and Article XIV of Part B are hereby amended by adding
the following provisions thereto:

 

“SECTION FOUR — PROVISIONS RELATING TO QUALIFIED MILITARY LEAVE UNDER THE HEROES
EARNINGS ASSISTANCE AND RELIEF TAX ACT OF 2008

 

4.1                           Adoption and Effective Date of Amendment. This
Item 2 of the Fifth Amendment to the Plan is adopted effective as described
below to reflect certain provisions of the Heroes Earnings Assistance and Relief
Tax Act (the ‘HEART Act’). This Item 2 of the Fifth Amendment to the Plan is
intended as good faith compliance with the requirements of the HEART Act and
shall be so construed.

 

4.2                           Supersession of Inconsistent Provisions. This Item
2 of the Fifth Amendment to the Plan shall supersede the provisions of the Plan
to the extent that those provisions are inconsistent with the provisions of this
Item 2 of the Fifth Amendment.

 

4.3                           Differential Wage Payments and Section 415
Compensation.  Effective January 1, 2009 the following provision shall apply
with respect to a Participant who receives differential wage payments from the
Employer during a period of qualified military service (within the meaning of
Section 414(u) of the Code). The differential wage

 

--------------------------------------------------------------------------------


 

payments shall be recognized as compensation (within the meaning of Section
415(c)(3) of the Code) and thus shall be recognized in determining the maximum
benefit limitation under Code Section 415.

 

4.4                           Survivor Benefits. This Section 4.4 shall apply to
benefits payable to a surviving Spouse or a Beneficiary upon the Participant’s
death on or after January 1, 2007 while the Participant (who had not incurred a
termination of employment at the time that he or she commenced qualified
military service) was performing qualified military service (within the meaning
of Section 414(u) of the Code).  The surviving Spouse or Beneficiary, as the
case may be, of the deceased Participant shall be entitled to the death benefit
provided under the Plan as if the Participant had returned to employment with
the Employer and then incurred a termination of employment with the Employer on
account of his or her death.  For this purpose, a Participant’s qualified
military service (within the meaning of Section 414(u) of the Code) shall be
recognized as service for vesting purposes but shall not be recognized as
service for benefit accrual purposes.”

 

3.                           Except as otherwise provided herein, the Plan shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the Sponsoring Employer has caused this amendment to be
executed by its duly authorized representative and its seal affixed hereto on
this 28th day of December, 2010.

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

By:

/s/ William C. McCartney

 

--------------------------------------------------------------------------------


 

SIXTH AMENDMENT TO THE

WATTS WATER TECHNOLOGIES, INC. PENSION PLAN

 

WHEREAS, Watts Water Technologies, Inc., formerly known as Watts Industries,
Inc. (the “Sponsoring Employer”), established the Watts Water Technologies, Inc.
Pension Plan (the “Plan”), formerly known as the Watts Industries, Inc. Pension
Plan, effective January 1, 1985 for the benefit of Eligible Employees; and

 

WHEREAS, the Sponsoring Employer has amended and restated the Plan from time to
time, most recently restating the Plan effective January 1, 2006 and
subsequently adopting additional amendments; and

 

WHEREAS, the Sponsoring Employer reserves the right to amend the Plan pursuant
to Section 13.01 of the Plan; and

 

WHEREAS, the Sponsoring Employer desires to amend the Plan: (i) to cease
accruals, effective December 31, 2011; and (ii) to close participation,
effective January 1, 2013;

 

NOW, THEREFORE, in consideration of the foregoing, the Plan is hereby amended as
set forth below effective December 31, 2011, except as otherwise provided
herein.

 

1.                                       Article 5 is hereby amended by adding
the following new Section 5.13:

 

“5.13                  CESSATION OF PARTICIPATION AND ACCRUALS

 

(a)                      Notwithstanding any provision of the Plan to the
contrary or any provision of Parts A or B appended to the Plan to the contrary,
accruals hereunder shall cease effective December 31, 2011, subject to the terms
of this section.

 

(b)                     An Eligible Employee’s Compensation, Final Average
Compensation (and, for Parts A and B appended to the Plan, Social Security
Compensation and Covered Compensation, respectively) and Benefit Service (or,
for Parts A and B appended to the Plan, such other term of the same meaning)
shall not increase after December 31, 2011.

 

(c)                      With respect to the compensation limit imposed by
Section 401(a)(17) of the Code and described in Section 1.09 and the maximum
benefit limit imposed by Section 415(b) of the Code and described in Section
5.04(a)(i), cost of living adjustments, statutory and/or regulatory increases
after December 31, 2011 shall be disregarded in applying such respective limits.

 

(d)                     A Participant shall continue to accrue Service for
purposes of vesting under Section 6.02 and attainment of an Early Retirement
Date under Section 4.02.

 

--------------------------------------------------------------------------------


 

(e)                      Effective January 1, 2013, Eligible Employees shall
cease to accrue Service for purposes of eligibility to participate in the Plan
under Section 3.01.

 

(f)                        A Participant’s Accumulated Contributions Account
shall continue to be credited with interest in accordance with Section 1.01.

 

(g)                     Effective December 31, 2011 and subject to the general
provisions of Section 1.29, a Participant’s Social Security Benefit shall be
determined as follows:  if the Participant has satisfied the eligibility
requirements for an Early Retirement Benefit prior to the earlier of his
termination and December 31, 2011, his Social Security Benefit shall be based on
the assumption that he received no further Compensation from the earlier of his
termination and December 31, 2011 until he attained his Normal Retirement Age;
and if the Participant has not satisfied the requirements for an Early
Retirement Benefit prior to the earlier of his termination and December 31,
2011, his Social Security Benefit shall be based on the assumption that he
remained in the service of the Employer until he reached his Normal Retirement
Age and that he continued to receive the same rate of Compensation from the
Employer as in effect on the earlier of his termination and December 31, 2011
until his Normal Retirement Age.”

 

2.                                       Except as otherwise provided herein,
the Plan shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Sponsoring Employer has caused this Amendment to be
executed by its duly authorized representative and its seal affixed hereto on
this 30th day of December, 2011.

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Myron Spektor

 

 

Director of Compensation and Benefits

 

--------------------------------------------------------------------------------
